UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 3940 Strategic Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Strategic Funds, Inc. DREYFUS SELECT MANAGERS SMALL CAP VALUE FUND ACI WORLDWIDE INC Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alfred R. Berkeley, III For For Management 1.2 Elect Director John D. Curtis For For Management 1.3 Elect Director Philip G. Heasley For For Management 1.4 Elect Director James C. McGroddy For For Management 1.5 Elect Director Harlan F. Seymour For Withhold Management 1.6 Elect Director John M. Shay, Jr. For Withhold Management 1.7 Elect Director John E. Stokely For Withhold Management 1.8 Elect Director Jan H. Suwinski For Withhold Management AMEDISYS, INC. Ticker: AMED Security ID: 023436108 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Borne For For Management 1.2 Elect Director Larry R. Graham For For Management 1.3 Elect Director Ronald A. LaBorde For For Management 1.4 Elect Director Jake L. Netterville For For Management 1.5 Elect Director David R. Pitts For For Management 1.6 Elect Director Peter F. Ricchiuti For For Management 1.7 Elect Director Donald A. Washburn For For Management 2 Ratify Auditors For For Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas G. Cigarran For For Management 1.2 Elect Director Debora A. Guthrie For For Management 2 Ratify Auditors For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR
